Citation Nr: 9928429	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-06 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied entitlement to service 
connection for residuals of a right knee injury.


FINDING OF FACT

There is no competent medical evidence that establishes a 
causal nexus between the veteran's current right knee 
disorder and his military service.


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of a right knee injury is not well grounded.  38 U.S.C.A. 
§5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to service 
connection for residuals of a right knee injury because the 
injury was incurred in or aggravated during his period of 
active service.  He concedes that he had a right knee 
disability and surgery on his right knee prior to service, 
but he asserts that the symptoms had resolved after the 
surgery, and that any preexisting right knee disorder was 
aggravated in active military service.  

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred or aggravated in 
the line of duty while in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1998).  A veteran who served during a period of war, 
or during peacetime service after December 31, 1946, is 
presumed in sound condition except for defects noted when 
examined and accepted for service.  Clear and unmistakable 
evidence that the disability manifested in service existed 
before service will rebut the presumption.  38 U.S.C.A. § 
1132 (West 1991); 38 C.F.R. § 3.304(b) (1998).  The burden of 
proof is on the government to rebut the presumption of sound 
condition upon induction by showing that the disorder existed 
prior to service, and if the government meets this 
requirement, by showing that the condition was not aggravated 
in service. Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  
A preexisting injury or disease will be considered to have 
been aggravated by military service where there is an 
increase in disability during service, unless there is a 
specific finding that the disability increase is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306(a) (1998).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b) (1998); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  This 
means the base line against which the Board is to measure any 
worsening of a disability is the veteran's disability as 
shown in all of his medical records, not on the happenstance 
of whether he was symptom-free when he enlisted.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993).  

The threshold question for the Board, however, is whether the 
veteran has presented a well-grounded claim for service 
connection.  A well-grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  38 
U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While the claim need not be conclusive it must be accompanied 
by supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of evidence of a well-
grounded claim there is no duty to assist the claimant in 
developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Id. at 1467-1468.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to prove 
service incurrence or aggravation.  Id. at 1468.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

Private treatment records disclose that following a sports 
injury, the veteran was shown to have a tear of the right 
lateral ligament of the right knee in January 1970.  This 
disorder caused right knee instability and a positive drawer 
sign.  The veteran underwent surgery in March 1970 for right 
knee lateral ligament repair and pes anserinus transfer.  The 
treating physician described the result of the surgery as 
satisfactory and treatment records disclose that after the 
stitches and cast were removed in April 1970 there was no 
additional in-person contact prior to the veteran's entry 
into service.  The veteran failed to keep an appointment with 
the treating physician in February 1971.

In February 1971 the veteran underwent a pre-service physical 
examination and provided a medical history.  On his medical 
history report, the veteran noted his knee surgery for a torn 
knee ligament but the examination report fails to address the 
veteran's reported knee surgery, noting only a right knee 
scar.  On examination upon reporting for recruit training at 
the Great Lakes Naval Training Center on April 21, 1971, the 
veteran was found to be physically qualified to perform 
active duty at sea and/or foreign service; defects noted 
included a 1970 knee operation.  

The veteran's service medical records (SMRs) disclose that in 
May 1971, about a month after his entry into service, the 
veteran complained of knee pain beginning the previous month.  
Examination disclosed tenderness in the right knee operative 
scar, marked laxity in the lateral ligament and anterior 
cruciate, muscle wasting and soft tissue swelling, and x-rays 
revealed a surgical staple in the lateral femoral condyle.  
Notwithstanding his right knee disorder the veteran expressed 
a desire to remain in the service.  SMRs from August 1971 
also reflect examination findings of right knee ligament 
laxity and note the veteran's report of intermittent right 
knee pain since his March 1970 surgery.  Also in August 1971 
a Medical Board Report diagnosed the veteran with possibly 
permanent status postoperative repair of the right knee 
lateral collateral ligament and chronic secondary right knee 
instability and synovitis.  The Medical Board noted that due 
to the veteran's right knee disorders, all of which had 
existed prior to enlistment, the veteran was unfit for 
further duty.  The SMRs include no opinion that the veteran's 
right knee disorder became more severe during service.

The veteran has also described his right knee disorder in 
written statements dated in July and November 1997, March 
1998 and January 1999 and in his oral testimony at his 
hearing before a member of the Board in May 1999.  
Essentially, he asserts that although he did have a right 
knee disability prior to service, his right knee was 
asymptomatic on entrance into service and that he sustained 
an injury in service which aggravated any preexisting 
condition.  He asserts that his knee was significantly worse 
on discharge from service as evidenced by the need for a 
second surgery on the right knee soon after service.

Private medical records disclose that after his discharge 
from service the veteran returned to the private physician 
who had treated his right knee in 1970.  Examination revealed 
that his right knee was unstable and "still loose 
laterally" and the examiner described the 1970 surgery as 
"unsuccessful."  In March 1972, the veteran underwent a 
second surgery for repair of recurrent tear of the right 
lateral collateral ligament and pes anserinus transfer.  A 
private hospital discharge summary from April 1972 reports no 
postoperative complications and satisfactory results.

The claims file includes no medical evidence of a right knee 
disorder from the 1972 surgery until April 1985, when private 
treatment records disclose that the veteran's right knee came 
out of place when he tripped over something.  The record 
notes the veteran's history of a having a "ligamentously lax 
knee" and symptomatology including pain and aching, markedly 
positive anterior drawer and moderate effusion of the joint.  
A private surgery report documents an arthroscopy and partial 
medial meniscectomy and postoperative diagnoses of deficient 
anterior cruciate, questionable attenuated posterior cruciate 
ligament and a bucket-handle tear of the posterior horn of 
the medial meniscus.  Postoperative reports indicate a 
routine recovery.

The claims file includes no medical evidence of a right knee 
disorder from the 1985 surgery until recent VA examinations.  
A September 1997 joints examination report includes a 
diagnosis of status post right knee injury with anterior 
cruciate and medial collateral ligament laxity.  Examinations 
in January 1998 disclosed diagnoses of arthritic right knee 
changes with post-surgical changes.

Based on the foregoing, the Board finds that the veteran has 
not met the requirements for establishing a well-grounded 
claim.  There is no competent medical evidence that the 
veteran's current right knee disability is related to any 
incident of his military service.  Statements and testimony 
provided by the veteran and on his behalf are not competent 
medical evidence because the record indicates that the 
veteran is a layperson with no medical training or expertise.  
Therefore, his statements alone cannot constitute competent 
evidence of the required nexus or relationship between his 
current right knee disability and active service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
Board notes that the veteran also reported at his personal 
hearing that no current medical professional had related the 
condition of his right knee to his service.  Undoubtedly, the 
veteran is sincere in his belief that his right knee 
disability is related to his service.  However, he has not 
been shown to be qualified as a layperson to offer such an 
opinion and his mere contentions without supporting medical 
evidence do not constitute a well-grounded claim.  See also 
Savage at 498 (competent medical evidence is necessary to 
relate a present condition to reported continuous 
symptomatology).  Inasmuch as the record is devoid of 
competent medical evidence establishing a link between the 
current right knee disability and active service, the 
veteran's claim for service connection for the residuals of a 
right knee injury is implausible and must be denied as not 
well grounded.

The Board also notes that the veteran's representative has 
requested a medical opinion on the issue of aggravation and 
the relationship between the veteran's current knee disorder 
and his period of active service.  See 38 C.F.R. § 3.328 
(1998).  However, because the veteran has failed to meet his 
initial burden of submitting evidence of a well-grounded 
claim for service connection, the VA is under no duty to 
assist him in developing the facts pertinent to his claim.  
See Epps, 126 F.3d at 1468.  Further, as the Board is not 
aware of the existence of additional evidence that might well 
ground the veteran's claim, a duty to notify does not arise 
pursuant to 38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 
131 F.3d 1483, 1484-1485 (Fed. Cir. 1997).  That 
notwithstanding, the Board views its discussion as sufficient 
to inform the veteran of the elements necessary to well 
ground his claim, and an explanation as to why his current 
attempt fails.




ORDER

Entitlement to service connection for residuals of a right 
knee injury is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

